EXHIBIT 10.3

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 24(B) OF THE SECURITY
AGREEMENT (AS DEFINED BELOW).  TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS
PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 24(B) WHICH
REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE
IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT PURSUANT TO SUCH
SECTION 24(B).

SECURED TERM NOTE

FOR VALUE RECEIVED, each of STEN CORPORATION, a Minnesota corporation (the
“Parent”), and the other companies listed on Exhibit A attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), hereby, jointly and severally, promises to pay to VALENS U.S. SPV
I, LLC (the “Holder”) or its registered assigns or successors in interest, the
sum of One Million Five Hundred Thousand Dollars ($1,500,000), together with any
accrued and unpaid interest hereon, on August 22, 2013 (the “Maturity Date”) if
not sooner indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security Agreement dated as of the date
hereof (as amended, restated, modified and/or supplemented from time to time,
the “Security Agreement”) among the Companies, the Holder, each other Lender and
LV Administrative Services, Inc., as administrative and collateral agent for the
Lenders (the “Agent” together with the Lenders, collectively, the “Creditor
Parties”).

The following terms shall apply to this Secured Term Note (this “Note”):

ARTICLE I
AMORTIZATION

1.1

Principal Payments.  Subject to Article III below, two (2) amortizing payments
of the Principal Amount shall be made, jointly and severally, by the Companies
on (i) August 22, 2012, in the amount of $600,000, and (ii) August 22, 2013, in
the amount of $900,000.  Any outstanding Principal Amount together with any and
all other unpaid amounts which are then owing by the Companies to the Holder
under this Note, the Security Agreement and/or any other Ancillary Agreement
shall be due and payable on the Maturity Date.

1.2

Optional Redemption in Cash.  The Companies may prepay this Note at any time, in
whole or in part, without penalty or premium.  If within thirty six (36) months
of the date of issue of this Note, the Companies prepay in full the Principal
Amount outstanding at such time together with any and all other sums due,
accrued or payable to the Holder arising under this Note, the Security Agreement
or any other Ancillary Agreement (collectively, the “Redemption Amount”), upon
receipt in full of the Redemption Amount in good funds, the Holder will rebate
to Companies $500,000.  The Companies shall deliver to the Holder a written
notice of redemption (the “Notice of Redemption”) specifying the date for such
Optional Redemption (the “Redemption Payment Date”), which date shall be ten
(10) business days after the date of the Notice of Redemption (the “Redemption
Period”).  On the Redemption Payment Date, the Redemption Amount must be paid in
good funds to the Holder.  In the event the Companies fail to pay the Redemption
Amount on the Redemption Payment Date as set forth herein, then such Redemption
Notice will be null and void.  In the event that the Redemption Amount is paid
to the Holder within six (6) months of the date of issue of this Note, upon
receipt in full of the Redemption Amount in good funds, the Holder will rebate
to Companies fifty percent (50%) of any fees it received from the Companies on
the date of issue of this Note.

ARTICLE II
EVENTS OF DEFAULT

2.1

Events of Default.  The occurrence of any Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.

2.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, each Company shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding obligations under this Note, the
Security Agreement and each other Ancillary Agreement, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

2.3

Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Agent may demand repayment in full of all obligations and
liabilities owing by the Companies to the Holder under this Note, the Security
Agreement and/or any other Ancillary Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Security Agreement and the other
Ancillary Agreements and all obligations and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default Payment”).
 The Default Payment shall be one hundred thirty percent (130%) of the
outstanding principal amount of this Note, plus accrued but unpaid interest, all
other fees then remaining unpaid, and all other amounts payable hereunder.
 Subject to the last sentence of Section 18 of the Security Agreement, the
Default Payment shall be due and payable immediately on the date that the Agent
has demanded payment of the Default Payment pursuant to this Section 2.3.

ARTICLE III
MISCELLANEOUS

3.1

Cumulative Remedies.  The remedies under this Note shall be cumulative.

3.2

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

3.3

Notices.  Any notice herein required or permitted to be given shall be given in
writing in accordance with the terms of the Security Agreement.

3.4

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

3.5

Assignability.  This Note shall be binding upon each Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement.  No Company may assign any of its obligations under
this Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.

3.6

Cost of Collection.  In case of the occurrence of an Event of Default under this
Note, the Companies shall, jointly and severally, pay the Holder the Holder’s
reasonable costs of collection, including reasonable attorneys’ fees.

3.7

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE ANCILLARY
AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER CREDITOR PARTY FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER AND/OR ANY OTHER CREDITOR PARTY.  EACH COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.
 EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE PARENT AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE PARENT’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.  MAILS,
PROPER POSTAGE PREPAID.

(c)

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER
AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND ANY COMPANY, ON THE OTHER
HAND, ON THE ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

3.8

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

3.9

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

3.10

Security Interest.  The Agent, for the ratable benefit of the Creditor Parties,
has been granted a security interest in certain assets of the Companies as more
fully described in the Security Agreement and the other Ancillary Agreements.

3.11

Construction; Counterparts.  Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.  This Note may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

3.12

Registered Obligation.  This Note shall be registered (and such registration
shall thereafter be maintained) as set forth in Section 24(b) of the Security
Agreement.  Notwithstanding any document, instrument or agreement relating to
this Note to the contrary, transfer of this Note (or the right to any payments
of principal or stated interest thereunder) may only be effected by (i)
surrender of this Note and either the reissuance by the Companies of this Note
to the new holder or the issuance by the Companies of a new instrument to the
new holder or (ii) registration of such holder as an assignee in accordance with
Section 24(b) of the Security Agreement.

[Balance of page intentionally left blank; signature page follows]








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Secured Term Note to be signed
in its name effective as of this 22nd day of August, 2008.




  

STEN CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

STEN CREDIT CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

BTAC PROPERTIES, INC.

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

STENCOR, INC.

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

   











SIGNATURE PAGE TO

SECURED REVOLVING NOTE




--------------------------------------------------------------------------------





  

EASYDRIVE CARS AND CREDIT CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

STEN FINANCIAL CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

ALLIANCE ADVANCE, INC.

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

      

BURGER TIME ACQUISITION CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

   











SIGNATURE PAGE TO

SECURED CONVERTIBLE TERM NOTE




--------------------------------------------------------------------------------





  

STEN ACQUISITION CORPORATION

  

By:

/s/ Kenneth W. Brimmer

   

Name:

Kenneth W. Brimmer

   

Title:

Chief Executive Officer

    

WITNESS:

/s/ Mark F. Buckrey

   

     Mark F. Buckrey

   

















--------------------------------------------------------------------------------

EXHIBIT A

OTHER COMPANIES




Stencor, Inc.




STEN Financial Corporation




BTAC Properties, Inc.




STEN Credit Corporation




EasyDrive Cars and Credit Corporation




Alliance Advance, Inc.












